Citation Nr: 0714945	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-21 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1953 to 
November 1954.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
application to reopen a claim of service connection for 
hypertension.  


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied the veteran's 
application to reopen a claim of service connection for 
hypertension.

2.  Evidence received since the July 1990 decision is new and 
raises a reasonable possibility of substantiating the 
veteran's claim. 

3.  The evidence shows that the veteran's hypertension had 
its onset in service.  


CONCLUSIONS OF LAW

1.  The Board's July 1990 decision that denied the veteran's 
application to reopen a claim of service connection for 
hypertension is final.  38 U.S.C.A. §§ 4003, 4004 (West 
1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has been presented since the 
July 1990 decision, and this claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Service connection for hypertension is warranted. 38 
U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for hypertension and grants service 
connection, which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

I.  New & Material Evidence

In a December 1981 rating decision, the RO acknowledged that 
the veteran's service medical records were not available.  In 
denying service connection for hypertension, the RO noted a 
private physician's statement that the earliest post-service 
medical treatment for the condition was administered in the 
late 1950's, which was beyond the one year post-service 
presumptive period.

In a July 1990 decision, the Board denied the veteran's 
hypertension claim on the basis that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  The evidence considered at the time of the July 1990 
Board decision consisted of VA and private medical records.  
The Board's July 1990 decision denying the veteran's 
application to reopen a claim of service connection for 
hypertension is final.  38 U.S.C.A. §§ 4003, 4004 (West 
1988); 38 C.F.R. § 19.104 (1990); 38 C.F.R. § 19.104 (1990).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence obtained in connection with the attempt to reopen 
includes a statement signed by a fellow serviceman, recalling 
the veteran's symptoms in service, and a letter from the 
veteran to his wife, dated in 1953, stating that he was 
taking medication "for blood pressure."  These documents 
were not considered previously and relate to an unestablished 
fact necessary to substantiate the claim.  The veteran has 
therefore presented new and material evidence to reopen the 
claim for service connection for hypertension. Accordingly, 
the petition to reopen is granted.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

A November 1981 letter, prepared by David Kimberly, M.D., a 
private physician, states that the veteran received treatment 
for high blood pressure in the 1950's, 1960's and 1970's.  
The file also contains the aforementioned letter from the 
veteran to his wife, dated in 1953, confirming that he was 
taking medication for high blood pressure at that time.  
Furthermore, the veteran has also submitted a statement 
signed by his fellow servicemen, C.R., indicating that C.R. 
recalls the witnessing the veteran's symptoms while in 
service.  Finally, VA and private medical records evidence 
that the veteran has a current diagnosis of hypertension, for 
which he received treatment.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

The foregoing reflects that, while the veteran's service 
medical records were destroyed in the NPRC fire, his 
condition had been present in service, as evidenced by his 
taking high blood pressure medication.  The file also 
reflects post service treatment for the claimed condition 
beginning soon after service, as well as a current diagnosis 
of hypertension.  There is not a preponderance of the 
evidence against the claim in the file; in fact, the evidence 
is at least in relative equipoise, if not supportive.  Thus, 
the benefit of the doubt must be given to the veteran and the 
Board finds that the evidence is sufficient to establish 
service connection for hypertension.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been presented; and 
entitlement to service connection for hypertension is 
granted.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


